Exhibit 10.31




Dated 12th July 1996 

--------------------------------------------------------------------------------









Columbia Laboratories
(Bermuda) Limited






- and -






Fleet Laboratories Limited




________________________


AGREEMENT
________________________






D. Fisher & Co
40 High Street
Borough Green
Kent TN15 8BJ






Solicitors


1

--------------------------------------------------------------------------------


 
THIS AGREEMENT is made the 12th day of July 1996 BETWEEN COLUMBIA LABORATORIES
(BERMUDA) LIMITED a Bermuda Corporation (No. 18683) having its principal place
of business at Rosebank Centre 14 Bermudiana Road Pembroke HM08 Bermuda
(hereinafter called “Columbia”) of the one part and FLEET LABORATORIES LIMITED a
company incorporated in England (No. 463025) whose registered office is at 94
Rickmansworth Road Watford Herts WD1 7JJ (hereinafter called “Fleet”) of the
other part
WHEREAS:

(A)  
Columbia has developed and is the owner of an intra vaginal hormone replacement
therapy treatment generally referred to as “Crinone” (hereinafter called “the
Product”)

(B)  
Columbia wishes to place orders with Fleet for the manufacture of the Product in
accordance with the formulae and specifications provided by Columbia as may be
amended by written notification by Columbia to Fleet from time to time
(hereinafter called “the Know-how”) details of which are set out in the First
Schedule hereto

(C)  
Fleet has agreed with Columbia to manufacture the Product and to build a
dedicated hormone suite (hereinafter called “the Suite”) at its premises at 94
Rickmansworth Road as aforesaid in accordance with Plans and Specifications
agreed between Fleet and Columbia and to the installation in the Suite of
manufacturing equipment (hereinafter called “the Equipment”) details of which
are set out in the Second Schedule hereto subject to the terms and conditions
hereinafter contained

(D)  
Columbia has obtained Product Licenses (No.PL/11764/004 and PL/11764/0005)
issued by the UK Medicine Control Agency in respect of the product (hereinafter
referred to as the “Product License”) and has obtained an endorsement to the
Product License authorizing the manufacture of the Product in the UK by Fleet

NOW THIS AGREEMENT WITNESSETH as follows: -

1.  
FLEET shall build the Suite and use its best endeavours to complete the Suite by
15th February 1997.

2.  
FLEET shall purchase the Equipment and install the same in the Suite and use its
best endeavours to complete such purchase and installation by 15th January 1997

3.  
COLUMBIA shall pay to Fleet

(a)  
a sum of £275,000 as a capital contribution towards the construction of a
dedicated hormone suite in recognition of the discounted price of the Product
being £8 per kg referred to in Clause 8 hereof such sum to be paid by way of
installments as follows:-

(i)    £137,500 on the date hereof
(ii)   £68,750 within 7 days of receiving notice in writing from Fleet that
Fleet has commenced the building of the Suite
(iii)  £68,750 within 7 days of receiving notice in writing from Fleet of the
completion of the installation of the Equipment
 
2

--------------------------------------------------------------------------------


 
(iv)  a sum equal to 50% of the cost of building the Suite and the purchase and
installation of the Equipment in excess of £550,000 (including professional fees
and expenses incurred  in respect thereof) save that Columbia’s liability for
such payment shall not exceed £27,500.

(b)  
the sum of £3,000 each month of the term of this Agreement such sum to be
payable on the date hereof and then on the 15th day of each succeeding month

(c)  
the sum of £9,850 on the date hereof being the balance of the costs associated
with the initial development costs as set out in Fleet’s letter to Columbia
dated 14th February 1996 which Columbia has agreed to meet.

(d)  
The sums payable pursuant to this Clause are not subject to value added tax.

4.  
COLUMBIA hereby agrees with Fleet to supply to Fleet

(a)  
the Know-how

(b)  
Progesterone and noveon being two of the ingredients required for the
manufacture of the Product details of which are set out in the First Schedule at
the cost of Columbia

(c)  
the Intermediate Bulk Containers in which the Product is to be filled details of
which are set out in the First Schedule at the cost of Columbia

the cost of Columbia use its best endeavours to obtain a Product License from
the U.S. Federal Drug Administration (hereinafter called “the FDA License”) and
to obtain an endorsement to the FDA License to authorize the manufacture of the
Product by Fleet for sale in the United States of America and Fleet agrees with
Columbia to give such support and assistance as may be required to obtain the
same.
6.  FLEET hereby agrees with Columbia  

(a)   to maintain the Suite and the Equipment to a standard which will enable
Fleet to manufacture the Product

(b)  
to manufacture the Product in accordance with

(i)    
such process or processes as may be agreed between Columbia and Fleet from time
to time

(ii)   
good manufacturing practices and

(iii)  
the requirement of the UK Medicine Control Agency and if applicable of the U.S.
Federal Drug Administration and any statute

(c)  
to employ such staff as may be necessary to comply with its obligations to
manufacture hereunder

(d)  
to fill the Product in the said Intermediate Bulk Containers

(e)  
to permit Columbia during Fleet’s normal working hours to inspect the Suite and
the Equipment.

(f)  
to give Columbia not less than 60 days notice in writing of the date on which
Fleet anticipates it will be in a position to commence manufacturing the Product
in accordance with this Agreement (hereinafter called “the Commencement Date”)

 
3

--------------------------------------------------------------------------------


 

(g)  
to issue with each batch of the Product manufactured by Fleet a Certificate of
Analysis in respect of such batch

 7.                   (a)  
Columbia shall supply to Fleet in writing not less than 30 days prior
to Commencement Date Columbia’s estimation of the amount of the Product to be
manufactured by Fleet for the twelve month period Commencing with the
Commencement Date and the amount of the Product to be manufactured by Fleet
referred to therein for the first 3 months in such estimation shall constitute a
firm order for the Product by Columbia and shall be binding on the parties
hereto

(b)  
Columbia shall each month after the submission of the first estimation as
aforesaid supply to Fleet in writing Columbia’s then estimation for the relevant
subsequent twelve month period of the amount of the Product to be manufactured
by Fleet and the amount of the Product to be manufactured by Fleet referred to
therein for the third month in such estimation shall constitute a firm order for
the Product by Columbia and shall be binding on the parties hereto

(c)  
Notwithstanding the provisions of paragraphs (a) and (b) of this Clause unless
otherwise agreed in writing by Fleet the maximum monthly production amount of
the Product to be manufactured shall be 7,200 kg and the minimum amount of the
Product shall be 800 kg.

(d)  
Notwithstanding that the amount for the Product shall be specifically designated
it shall not be a breach of the conditions of this Agreement if the actual
amount of manufacture by Fleet is either 10 per cent in excess or below the
designated amount and the price of manufacture shall be adjusted either up or
down as the case may be

(e)  
Columbia shall supply to Fleet such quantity of progesterone and noveon for the
manufacture of the Product and Intermediate Bulk Containers by such date as
Fleet shall notify Columbia in writing that Fleet will require the same

(f)  
Fleet’s estimation of loss in manufacture of the Product is less than 5 per cent
of bulk and Fleet agrees to endeavour to ensure that such loss will not exceed
such percentage although it is understood between the parties hereto that such
percentage loss may vary from time to time because of a number of factors

8. SUBJECT to the provisions of Clause 9 hereof the cost of manufacture of the
Product shall be at a rate of £8 per kg and in addition to such cost Columbia
shall be responsible for the cost of delivery of the same provided that such
cost may be increased by Fleet as follows:

(a)   by giving not less than 3 month’s notice in writing to Columbia in respect
of any increase in the cost of the price of materials provided by Fleet in the
manufacture of the Product

(b)   by giving not less than 1 month’s notice in writing to Columbia in respect
of any increase in the cost of labour and overheads of Fleet in the manufacture
of the Product provided that any increase pursuant to this paragraph shall only
be by way of annual review and shall not be earlier than the anniversary of the
date of commencement of manufacture of the Product by Fleet pursuant to this
Agreement and each successive anniversary of such date

 
4

--------------------------------------------------------------------------------


 

9.  
IF Columbia shall wish Fleet to manufacture by volume in excess of 7,200 kg in
any one month Fleet shall be entitled to charge Columbia at a rate per kg of the
Product so manufactured in excess of 7,200 kg an amount equal to the aggregate
of £8 and the cost of payment of overtime by Fleet in respect of its employees
for each kg and Fleet will use its reasonable endeavours to meet with Columbia’s
wishes in relation to such excess.

10.  
Columbia shall effect and maintain adequate product liability insurance in
relation to the Product being not less than £2,000,000 and in the event of the
Product being sold in the United States of America at not less than US
$15,000,000 and shall at the date hereof supply a copy of the same to Fleet and
at such other time or times within 14 days of a request in writing for the same
by Fleet to Columbia.

11.  
Columbia agrees to indemnify and hold harmless Fleet from any claim against
Fleet arising from death or loss or injury sustained by any person firm or
company as a result or consequence of formulation of the Product and any
receptacle or packaging in which the Product is placed and shall procure Fleet’s
interest to be noted on the policy referred to in Clause 10.

12.  
Fleet shall not be liable for errors in the manufacture of the Product unless
such error was occasioned by the neglect or omission of Fleet and provided that
Columbia shall have notified Fleet in writing of the same within 14 days of
delivery of the Product and in any event any claim by Columbia shall be limited
to the value of the progesterone and noveon and the Intermediate Bulk Containers
supplied by Columbia and no liability shall arise in respect of any
consequential loss of Columbia.

13.  
Columbia shall pay the cost of the manufacture of the Product and filling
thereof in the Intermediate Bulk Containers together with the cost of delivery
within 30 days of the date of Fleet’s invoice.

14.  
All references in this Agreement to sums due or payable hereunder are to be
interpreted as net of Value Added Tax (“VAT”). If it is determined at any time
that VAT should apply to any such sums currently or in the future or in
retrospect each party hereto agrees to make such additional VAT payments as may
be necessary according to those of its payment obligations where VAT is
applicable provided each such party first receives a VAT invoice.

15.  
Each of the parties hereto agrees with the other of them that it shall keep in
confidence any commercial or technical information received by it from the other
pursuant to this Agreement or otherwise during the subsistence of this Agreement
and thereafter, except to the extent that the same is already in the public
domain, enter the public domain in the future through no improper act on its
part, are required to be disclosed in confidence to government agencies or by
law or were previously known or become known to it from literature or otherwise.

16.  
Neither of the parties hereto have any liability whatsoever or be deemed to be
in default for any delays or failures in performance under this Agreement
resulting from acts beyond the control of that party, including but not limited
to acts of God, acts of regulations or any governmental or supra-national
authority, war or national emergency, accident, fire, riot, strikes, lock-outs,
industrial disputes or epidemics.

 
5

--------------------------------------------------------------------------------


 

17.  
Subject to the provisions for termination hereinafter contained the rights
granted hereunder shall subsist for a period commencing with the date hereof
until the tenth anniversary of the first day of the month in which manufacture
of the Product is commenced pursuant to this Agreement and thereafter provided
that either party hereto may terminate the rights granted hereunder by giving to
the other of them not less than twelve months’ notice in writing of such
termination expiring on or after the tenth anniversary of the first day of the
month as aforesaid.

18.  
In the event of a material breach or substantial violation by either party of
any of its obligations under this Agreement the other party shall have the right
to terminate the rights granted pursuant to this Agreement upon giving the party
committing the breach or violation ninety (90) days’ written notice of its
intention to do so but if the party in breach or violation shall remedy such
breach or violation within ninety (90) days after receipt of such notice, then
such notice shall be without further effect and this Agreement shall continue in
full force and effect. Notwithstanding any termination as aforesaid such
termination shall not affect the obligations which will remain subsisting
between the parties hereto including without prejudice to the generality of the
foregoing financial obligations

19.  
If Columbia is desirous of terminating its contractual obligations with Maropack
AG of Briseck CH - 6144 Zell Switzerland in connection with the filling of the
Product from bulk into applicators Columbia shall give notice in writing to
Fleet of such desire and such notice shall contain an offer by Columbia to Fleet
to take over the filling of the Product from bulk into applicators on terms as
to price specified by Columbia and Fleet shall give notice in writing to
Columbia of acceptance or rejection of such offer within 60 days of the date of
receipt of such offer and if Fleet shall fail to give such notice the offer
shall be deemed to have been rejected PROVIDED ALWAYS that if the offer is
rejected by Fleet Columbia undertakes with Fleet that if Columbia within a
period of 12 months of the date of the said notice from Columbia to Fleet shall
wish to contract the filling of the Product into applicators at a price in
excess of that offered by Columbia to Fleet. Columbia shall first offer such
contract to Fleet and the provisions above shall mutatis mutandis apply during
such 12 month period.

20.  
Any notice or other information to be given by either party pursuant to this
Agreement to the other of them shall be in writing and shall be deemed to be
properly served by registered mail, three (3) days after being placed in the
post, postage paid or forthwith when delivered by hand to the other party at the
address shown in the preamble of this Agreement or to such other address shown
in the preamble of this Agreement or to such other address as such party may
have designated by written notice given in accordance with the provisions of
this paragraph or forthwith by facsimile provided that if such facsimile shall
be transmitted outside normal working hours (being 9 a.m. to 5 p.m.) or on a day
which is not a business day then such service shall be deemed to be served at 9
a.m. on the next business day

 
6

--------------------------------------------------------------------------------


 

21.  
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and neither party hereto may
assign this Agreement or any rights hereunder without the prior written consent
of the other party.

22.  
If Columbia wishes to dispose of its interest in the Product it shall notify
Fleet in writing of such wish and Columbia undertakes with Fleet to procure the
purchaser of such interest to enter into an agreement with Fleet in similar
terms to this Agreement including this Clause save that the period of such
agreement shall be equal to the unexpired period of this Agreement.

23.  
This Agreement shall be governed by the construed in accordance with the laws of
England and be subject to the jurisdiction of the English Courts.



IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the day and year first above written.


Signed By


/S/ M. Chambers                            
M. Chambers


For an on behalf of
COLUMBIA LABORATORIES
(BERMUDA) LIMITED


Signed By


/S/ M.J. Hawkes                             
M.J. Hawkes


For and on behalf of
FLEET LABORATORIES
LIMITED
 




SCHEDULES INTENTIONALLY OMITTED


7

--------------------------------------------------------------------------------


 